Citation Nr: 1744982	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  09-39 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2008 and March 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In the December 2008 rating decision, the RO denied, in pertinent part, service connection for hypertension, PTSD, and bilateral knee pain.  

In a September 2009 rating decision, the RO granted service connection for bilateral knee disabilities.  Therefore, that issue is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

In the March 2012 rating decision, the RO granted temporary total evaluations for the Veteran's service-connected bilateral knee disabilities; denied the issues of special monthly compensation based on loss of use (SMC) and entitlement to TDIU; and continued the ratings for the Veteran's service-connected right ankle, bilateral hearing loss, and appendicitis disabilities.  In April 2012, the Veteran filed a notice of disagreement (NOD) regarding the assigned ratings for his bilateral knee and right ankle disabilities, and the denial of his claims for SMC and TDIU; and in August 2012 the RO issued a statement of the case (SOC) on the issues of a higher rating for right ankle disability, entitlement to SMC, and entitlement to TDIU.  In that SOC, the RO informed the Veteran that his NOD regarding the assigned ratings for his bilateral knee disabilities was not valid.  In August 2012 the Veteran filed his Form 9.  

In an August 2014 decision, the Board denied entitlement to an increased rating for right ankle disability and entitlement to SMC based on loss of use of creative organ; and remanded the remaining issues of service connection for PTSD and hypertension, and entitlement to TDIU, for additional development.  

In March 2017, the Board remanded the case for scheduling of a videoconference Board Hearing.  In July 2017 the requested Board Hearing was held.

The Board notes that a May 2016 supplemental statement of the case (SSOC) and the RO's May 2016 certification includes the issues of increased ratings for left and right knee disabilities, hearing loss, and appendicitis; however, as noted above (and as the Board explained in its March 2017 remand), the propriety of the bilateral knee ratings is not on appeal, and the Veteran has never appealed the assigned ratings for his service-connected hearing loss and appendicitis disabilities.  The Board therefore does not have jurisdiction over them.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD based on events that occurred during his stateside service, and service connection for hypertension secondary to PTSD.  In support of his PTSD claim, the Veteran reports, inter alia, that while at Fort Campbell, Kentucky in April 1961 he saw a SPAT flip over and crush/kill a fellow soldier (see June 2013 stressor statement); and that while he was training cadets at West Point in 1962 he saw one of his cadets get badly burned in an explosion/blast.  See stressor statements dated in 2008.  He reports that he was with the 101st Airborne Company B 327th Infantry when these incidents occurred.

In its August 2014 remand, the Board directed the AOJ to attempt to verify the Veteran's claimed stressors.  

In December 2015, the Veteran was afforded a VA examination and was diagnosed with PTSD.  The examiner added that the Veteran does not have any other mental disorder.  According to the examiner, the Fort Campbell crushing incident described by the Veteran is sufficient to support the diagnosis of PTSD.  The West Point incident was not discussed in the examination report.  

In a December 2015 Formal Finding, the AOJ determined that it was unable to conduct the requested verification of the West Point incident because the Veteran did not provide a 2 month time frame of when the stressful incident occurred, and no information about the serviceperson who was killed or injured during that incident; and unable to conduct the requested verification of the Fort Campbell crushing incident because the Veteran had not provided any information on the service member who was killed in the incident.

During his June 2017 Board Hearing, the Veteran elaborated at length regarding his in-service stressors.  He notably explained that a SPAT was a mini tank.  Board Hearing Transcript, p. 7.  He also testified that he did not know/could not recall the names of the wounded and killed servicemen.  Transcript, p. 9.

In Gagne v. McDonald, 27 Vet. App. 397, 403 (2015), the United States Court of Appeals for Veterans Claims (Court) held that limiting a request for records to a 60 day window was simply an effort to ease the workload of employees tasked with searching records, and did not establish a search would be futile, or that the records do not exist or are not in the custodian's possession.  If a limited time period is necessary to request development (such as a 60-day period), multiple requests should be made to cover the entire time period claimed by the Veteran.  

In this case, Veteran recalls that he personally witnessed and responded to the above described events, and the Board finds that the Veteran has articulated these events with sufficient specificity, including unit, location, and approximate timeframe, to enable verification of these alleged events.  The case is therefore remanded for stressor verification development.  See M21-1, III.iv.4.H.3.h.; M21-1, IV.ii.1.D.3.f.  

As the issues of service connection for hypertension and entitlement to TDIU are intertwined with the outcome of the PTSD claim, they will also be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Make as many requests as needed to verify the following two incidents:  the April 1961 SPAT mini-tank crushing death of a fellow soldier at Fort Campbell, Kentucky; and the 1962 explosion/blast at West Point in which a cadet was badly burned.  

For each incident, see if anyone was injured/died in the manner the Veteran said, during the time period he has provided, in the location he said, given his unit.  Multiple successive requests may need to be submitted to the U. S. Army & Joint Services Records Research Center (JSRRC) to cover the entire timeframe in which the incidents are alleged to have occurred.

2.  After completion of the above, and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

